Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jerry Lee Jenkins appeals from the district court’s margin order denying his Fed. R.Civ.P. 60(b) motion for reconsideration of the court’s order denying his motion for a show cause hearing and transport. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.